250 S.W.3d 829 (2008)
STATE of Missouri, Respondent,
v.
Cedric GIBSON, Appellant.
No. WD 68144.
Missouri Court of Appeals, Western District.
April 29, 2008.
Anna L. Bunch, Jefferson City, MO, for respondent.
Irene C. Karns Columbia, MO, for appellant.
Before PAUL M. SPINDEN, Presiding Judge, JAMES M. SMART, JR., Judge and JOSEPH M. ELLIS, Judge.


*830 ORDER

PER CURIAM.
Cedric A. Gibson appeals his conviction after a jury trial of second-degree robbery, § 569.030. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).